Citation Nr: 9902105	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$2,223.91.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1944.  He died in August 1970, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the 
Committee on Waivers and Compromises (Committee) that denied 
the appellant's request for waiver of recovery of an 
overpayment in the calculated amount of $2,223.91.  

In May 1998, the Board remanded this case to the RO for due 
process purposes. That action has been completed and the case 
is now before the Board for appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that recovery of the overpayment at 
issue should be waived, because she cannot afford to repay 
the debt.  Severe financial hardship would result if she were 
to be required to repay the overpayment.  She also contends 
that she did not exercise bad faith in the creation of the 
overpayment.  She maintains that she did not understand that 
she had to report the small amount of money that she earned 
in 1992 because of her advanced age and limited education.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for waiver of recovery of an 
overpayment of improved death pension in the amount of 
$2,223.91.


FINDINGS OF FACT

1.  In June 19, 1995, the VA terminated the appellants death 
pension benefits effect on February 1992 based on unreported 
income for 1992, which resulted in the current overpayment

2.  The appellant intentionally failed to report her income 
for the purpose of continued receipt of Department of 
Veterans Affairs (VA) death pension benefits to which she was 
not entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved death 
pension benefits is precluded because of bad faith on the 
part of the appellant.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellants claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the appellant 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Initially the Board notes that the creation and the amount of 
the overpayment are not in dispute.  The appellant was 
initially granted death pension benefits effective in October 
1970.  During the succeeding years, she submitted several 
statements of income and net worth.  These benefits were 
terminated in February 1980 due to excess income. 

According to a VA Form 21-534, Application for Dependency and 
Indemnity Compensation or Death Pension by a Surviving Spouse 
or Child received in June 1989, the appellant reported that 
she was receiving $220 from the Social Security 
Administration.  She further reported that she had not 
received additional income from any source.

In a letter dated on July 3, 1989, the VA reinstated the 
appellants death pension benefits based on Social Security 
as her only source of income.  The letter informed her that 
VA pension was directly related to income and she should 
immediately report any changes in income to VA in order to 
avoid overpayment.

By a letter dated on July 19, 1989, VA adjusted the 
appellants award based on a decrease in her Social Security 
benefits.  The letter informed her that VA pension was 
directly related to income and she should immediately report 
any changes in income to VA in order to avoid overpayment.

In a VA Form 21-0518, Improved Pension Eligibility 
Verification Report received on July 3, 1990, the appellant 
reported that her Social Security benefits had increased from 
$220.00 to $358.00.  No other income was reported.  Under 
total wages from all employment for the periods from July 1, 
1989 to June 30, 1990 and from July 1, 1990 to June 30, 1991, 
she reported none. 

By a letter dated on July 11, 1990, the VA reduced the 
appellants death pension benefits and informed her that she 
should immediately report any changes in income to VA in 
order to avoid overpayment.

In a letter dated on July 17, 1990, the VA requested that the 
appellant report the exact date that her Social Security 
benefits increased on the enclosed VA Form 21-4138.

According to a VA Form 21-4138, Statement in Support of 
Claim, received on July 23, 1990, the appellant informed the 
VA that she enclosed a copy of her Social Security award 
letter, showing that her monthly disability benefits began in 
January 1989.

In a letter dated in August 1990, the VA terminated the 
appellants death pension benefits due to excessive income, 
which resulted in an overpayment of $754.

In a VA Form 21-4138, Statement in Support of Claim received 
in September 1990, the appellant requested a waiver of debt 
due to financial hardship.  She attached a VA Form 4-5655, 
Financial Status Report, showing Social Security and food 
stamps as her only source of income.  Under monthly gross 
salary she reported 0.  She indicated that she was born 
in May 1929.

In a decision dated in October 1990, the Committee granted 
the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $754.00.

On a VA Form 21-4138, Statement in Support of Claim dated on 
January 7, 1991, the appellant requested that her death 
pension benefits be reinstated.

According to a VA Form 21-0518-1, Improved Pension 
Eligibility Report, dated on January 8, 1991, the appellant 
reported that her monthly Social Security benefits were 
$351.90.  Under total wages from all employment for the 
periods from January 1, 1990 to December 31, 1990 and from 
January 1, 1991 to December 31, 1991, she reported 0. 

In a letter dated on May 6, 1991, the VA denied the appellant 
pension benefits.  It was noted that a review of the 
appellants Social Security statement revealed that she 
received $1,129.70 in Workmans Compensation.

On a VA Form 21-4138, Statement in Support of Claim dated on 
May 9, 1991, the appellant stated that she was receiving 
workmans compensation when she first started receiving death 
pension benefits.  She also stated that her social security 
overpayment began in November 1990.

According to a VA Form 21-0518-1, Improved Pension 
Eligibility Report, dated in May 1991, the appellant reported 
that her monthly Social Security benefits were $322.  Under 
total wages from all employment, she reported 0.  The 
pertinent years were not listed. 

In a letter dated in October 1991, the VA reinstated the 
appellants death pension benefits.  On an EVR signed by the 
appellant in December 1992, she reported total wages from 
employment during the previous 12- month period from November 
1, 1991 through October 31, 1992 as "None," and anticipated 
no wages during the coming 12-month period from November 1, 
1992 through October 31, 1993.  She reported that her monthly 
Social Security benefits were $338.00 and that she had not 
received income from any source.

An award letter sent in January 1993 informed the appellant 
that her pension benefits had been amended and that she must 
notify the VA immediately of any changes in income.

In a letter dated in April 1995, the appellant was informed 
that the VA proposed to reduce her benefits retroactively 
effective February 1992, due to unreported income of $2,553 
during 1992.  In a letter dated on June 19, 1995, the VA 
terminated the appellants death pension benefits, which 
resulted in the current overpayment of $2,223.91.

In a debt letter dated on June 29, 1995, the VA notified the 
appellant that she was overpaid $2,223.91.

In a November 1995 decision the Committee denied the 
appellant's request for waiver of recovery of an overpayment 
in the calculated amount of $2,223.91.  At that time, the 
Committee determined that the appellant had acted in bad 
faith.  

Subsequently, information was received from her employer in 
June 1996, documenting her income, and revealing that her 
total wages were $3,772 from October 1, 1991, through June 5, 
1992.

The appellant testified at a RO hearing in November 1996 that 
recovery of the overpayment at issue should be waived.  She 
stated that because she cannot afford to repay the debt.  She 
stated that severe financial hardship would result if she 
were to be required to repay the overpayment.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver." 
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith when there is . . 
. unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."

A debtor exhibits lack of good faith where the debtor's 
conduct shows an absence of an honest intention to abstain 
from taking unfair advantage of the...Government.  The Board 
also notes that any misrepresentation of material fact must 
be "more than non- willful or mere inadvertence." 38 C.F.R. § 
1.962(b) (1998).

To summarize, the appellants death pension benefits was 
reinstated July 1989.  She was clearly informed of the 
requirement to immediately report any change of income.  
According to a VA Form 21-0518-1, Improved Pension 
Eligibility Report, dated in May 1991, the appellant reported 
that her monthly Social Security benefits were $322.  Under 
total wages from all employment, she reported 0.  
Subsequently, the record shows that she was hired on a part 
time basis from October 1, 1991 to June 5, 1992 during which 
time she reportedly earned $3,772. The appellant did not 
notify the VA of this change in income.  

The Board is aware that there may be circumstances, which 
provide a valid excuse regarding failure to notify the VA of 
a change in income.  However, in this case, the appellant in 
an EVR dated in December 1992, reported total wages from 
employment during the previous 12- month period from November 
1, 1991 through October 31, 1992 as "None."  This is clearly 
incorrect and misleading.  

The appellant has argued that did not understand that she had 
to report the amount of money that she earned because of her 
advanced age and limited education.  The evidence reflects 
that the appellant was 63 years old at the time of the 
execution of the December 1992 report and there is not 
evidence of record, other than her own statements, that she 
had any difficulty understanding her responsibilities 
regarding her receipt of death pension benefits.  As 
previously indicated, she was certainly aware that earned 
income had to be reported as of December 1992, when she 
submitted the Improved Pension Eligibility Report.

Consequently, in view of the evidence of her failure to 
timely notify the VA of an increase in her income and intent 
to underreport her income for the purpose of obtaining 
additional benefits, the Board finds that she acted in bad 
faith.  Accordingly her claim is denied.

The appellant contends that she cannot afford to repay the 
debt.  However, since "bad faith" in the creation of the debt 
has been shown, waiver of recovery of the debt is precluded 
by law. 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963, 1.965.  
Hence, the principles of equity and good conscience, such as 
financial hardship, are not for application.  Further, the 
evidence of bad faith is not so evenly balanced as to create 
a reasonable doubt; thus, 38 U.S.C.A. § 5107(a) is not for 
application.


ORDER

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $2,223.91 is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
